Citation Nr: 0123545	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for bowel disorder and sexual dysfunction 
due to VA surgical treatment provided in February 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law



INTRODUCTION

The veteran had active duty service from February 1976 to 
October 1982.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.  The Board remanded the 
case for further development in March 1998 (corrected 
decision issued June 1998) and April 1999.  

In July 2000, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
The parties filed a Joint Motion for Remand in November 2000, 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for additional development and 
readjudication.  The Court granted the joint motion in an 
Order issued in December 2000.  The case was then returned to 
the Board for compliance with the directives in the Court's 
Order and the Joint Motion for Remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran underwent surgery involving an anterior C6 
cordectomy, fibular strut graft, and stabilization procedure 
at a VA medical facility in February 1995.  

3.  Subsequent to February 1995, the veteran has been treated 
for complaints of constipation and sexual dysfunction.

4.  Neither the veteran's current bowel disorder nor his 
sexual dysfunction has been associated with the veteran's 
surgery in February 1995.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for bowel disorder and sexual 
dysfunction, resulting from surgical treatment provided by VA 
in February 1995, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act), 
codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The RO has met its duties to assist and notify the veteran in 
the development of this claim under the VCAA and regulations.  
By virtue of the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC's) issued during the pendency of 
the appeal, as well as the actual rating decision, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  Moreover, the veteran was also informed by the 
Board's two previous remands during the pendency of this 
appeal of the evidence required to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The 
discussions in the rating decision, SOC, SSOC's, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate these claims, and complied 
with VA's notification requirements.  With regard to the duty 
to assist, the RO did make all reasonable efforts to obtain 
all identified medical records and the veteran was informed 
of the results.  The Board notes that the RO has made 
repeated efforts to obtain the missing volume of the 
veteran's VA medical records to no avail; therefore, the 
Board finds that a remand for additional attempts is not 
necessary as there is no reasonable possibility that further 
attempts would aid the veteran in substantiating his claim.  
It is further noted that the veteran has indicated he has 
received no treatment other than that provided at VA medical 
facilities.  The veteran has submitted written statements as 
to his belief that the claimed disorders are directly related 
to the surgery performed in February 1995 at a VA medical 
facility; however, neither he nor his attorney has submitted 
additional evidence (or information as to possible additional 
evidence) in the time period allotted for that purpose since 
the case was returned from the Court.  With regard to whether 
further VA examination is needed in this case, the Board 
notes that the veteran was afforded a thorough VA 
neurological examination in July 1998, which included review 
of the veteran's available VA medical records.  The veteran's 
attorney has requested that the case be remanded for 
examination in order to obtain a medical opinion as to 
whether there is a relationship between the veteran's claimed 
sexual dysfunction and bowel disorder and the surgery 
performed by VA in February 1995.  However, the VA examiner 
in July 1998 provided such a medical opinion with a very 
detailed discussion of the bases of that opinion.  Thus, the 
Board finds that there is no need to remand for additional VA 
examination.  Furthermore, there is no indication that there 
are any pertinent available VA or private treatment records 
which the RO has not obtained.  Thus, the Board finds that 
the duty to assist is also satisfied.

II.  Entitlement to compensation benefits for bowel disorder 
and sexual dysfunction under the provisions of 38 U.S.C.A. 
§ 1151

The provisions of 38 U.S.C. 1151 permit the payment of 
disability or dependency and indemnity compensation for 
additional disability or death resulting from an injury or 
aggravation of an injury suffered as the result of VA 
hospitalization, medical or surgical treatment, examination, 
or pursuit of a course of vocational rehabilitation under 38 
U.S.C. ch. 31.  VA had long interpreted the statute to 
require a showing of fault on the part of VA or the 
occurrence of an accident to establish entitlement to § 1151 
compensation for adverse consequences of VA medical 
treatment.  See 38 CFR 3.358(c)(3) (1994).  The Supreme 
Court, however, recently affirmed a lower court ruling that 
invalidated VA's fault-or-accident interpretation.

In deciding Brown v. Gardner, U.S. Sup. Ct. No. 93-1128 (Dec. 
12, 1994), the Court held that the fault-or-accident 
requirement in 38 CFR 3.358(c)(3) was inconsistent with the 
plain language of the statute and that no fault requirement 
was implicit in the statute.  Gardner v. Derwinski, 1 Vet App 
584 (1991), aff'd sub nom Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd sub nom Brown v. Gardner, 115 S. Ct. 552 
(1994).  Although the Supreme Court found that the statutory 
language simply required a causal connection between an 
injury or aggravation of an injury and VA hospitalization, 
medical or surgical treatment, examination, or vocational 
rehabilitation, it also indicated that not every additional 
disability resulting from an injury or aggravation so 
connected was compensable under § 1151.  

The Supreme Court stated that it would be unreasonable, for 
example, to believe that Congress intended to compensate 
veterans for the necessary consequences of treatment to which 
they consented.  In revising 38 CFR 3.358(c)(3) VA tried to 
reflect the Supreme Court's holding that 38 U.S.C. 1151 
permits compensation for all but the necessary consequences 
of properly administered VA medical or surgical treatment or 
examination to which a veteran consented.  "Necessary 
consequences" is the term the Supreme Court used in its 
example of what Congress could not reasonably have intended 
to cover with § 1151.  The definition of "necessary 
consequences" is consequences certain or intended to result 
from treatment or examination.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical 
treatment,...and not the result of such veteran's 
own willful misconduct, and such injury or 
aggravation results in additional disability..., 
disability or death compensation...shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability. In determining that 
additional disability exists, the following 
considerations will govern:

(1) The beneficiary's physical condition 
immediately prior to the disease or injury on which 
the claim for compensation is based will be 
compared with the subsequent physical condition 
resulting from the disease or injury....(ii) As 
applied to medical or surgical treatment, the 
physical condition prior to the disease or injury 
will be the condition which the specific medical or 
surgical treatment was designed to relieve.

(2) Compensation will not be payable under 38 
U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was authorized.

Section 3.358(c)(3), as amended, provides in pertinent part:

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered. Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
surgical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.

The veteran filed this claim for benefits under 38 U.S.C.A. 
§ 1151 in May 1995.  The Board notes that effective October 
1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence 
would generally have to be shown on the part of VA for a 
claimant to obtain compensation under the statute.  This 
amendment, however, does not apply to cases filed prior to 
October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997).  Thus, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  Because 
the claim was filed prior to the effective date of the 
amended version, the former statue must be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 as he developed 
bowel problems and sexual dysfunction as a result of surgery 
at a VA Medical center (VAMC) in February 1995 when he 
underwent an anterior C6 cordectomy, fibular strut graft, and 
stabilization procedure.  In support of this contention, he 
has submitted a number of written statements.  In essence, he 
contends that he never experienced any problems with bowel or 
sexual functions until after his back surgery in February 
1995.  Specifically, he alleges that as a result of the 
surgery, he now has very infrequent bowel movements even with 
the use of a laxative and problems with sexual dysfunction 
which require the use of a penile pump.  

Historically, the record shows that the veteran was 
hospitalized at a VAMC from January 1995 to February 1995, 
with a preoperative diagnosis of severe stenosis of C3 to C6 
with cord encroachment.  A C6 cordectomy with a graft and 
fusion was performed during this admission in February 1995.  
The VA hospital summary noted, post surgery, that the veteran 
had some bladder function difficulty, and he was recommended 
to participate in a spinal cord rehabilitation program.  
Post-operatively, the veteran was also noted to complain of 
some sexual dysfunction and bowel and bladder dysfunction.  
However, in March 1995, the veteran specifically denied bowel 
or bladder incontinence.  In July 1996, at the time of an EMG 
it was again noted that he denied bowel incontinence.  Later 
in July 1996, the veteran was noted to complain of 
constipation and sexual dysfunction.  He was treated with a 
bowel program and was issued a penile pump.

On VA neurological examination conducted in July 1998, the 
veteran stated that he continued to have constipation, 
although he did not have any bowel incontinence.   He also 
complained of recent problems with urinary urgency and 
occasional urinary incontinence.  With regard to his sexual 
dysfunction, he also stated that he "gets very good results 
with the use of the pump".  On physical examination, the 
veteran was noted to ambulate with a Canadian crutch on the 
left side.  Following neurological examination, the VA 
neurologist's diagnostic impression was "[c]ervical 
myelopathy as currently manifested by urinary urgency, 
constipation, sexual dysfunction, paraparesis with upper 
motor neuron signs, sensory loss on the right side to 
approximately C7, and weakness of the intrinsic hand muscles 
on the right side."  The examining neurologist further 
opined that:  

Based on the information available, it is the 
opinion of the Examiner that this man's current 
deficits are secondary to progression of his 
cervical myelopathy, and not due to his cervical 
spine surgery in January 1995.  The primary basis 
for this conclusion is conflicting evidence in the 
record regarding when specific symptoms began, and 
also, a history provided by the patient of chronic 
progressive worsening of his symptoms.  This is 
more consistent with the natural history of 
cervical myelopathy than it is with a postoperative 
complication.  It is the opinion of the Examiner 
that this man's current symptoms would most 
probably have resulted regardless of his surgery, 
and that they might probably be, in fact, worse, if 
he had not had the surgery.

In this case, the medical evidence does show that the veteran 
has been treated for complaints of sexual dysfunction and 
constipation that appear to have developed since the February 
1995 cordectomy performed at a VAMC.  However, there is no 
competent medical evidence to support the veteran's 
contention that either of these problems is the result of, or 
was caused by, the VA surgery.  In addition, the July 1998 VA 
neurological examination clearly indicated that neither the 
veteran's sexual dysfunction nor his bowel disorder was 
related to his prior anterior C6 cordectomy, fibular strut 
graft, and stabilization procedure.  There is nothing in the 
record to associate either condition with treatment provided 
by VA.  The veteran has not brought forth any evidence of a 
causal relationship in this regard.

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  See Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993).

The only evidence of record suggesting that either the sexual 
dysfunction or the bowel disorder was due to the VA surgery 
in February 1995 are the lay statements of the veteran.  
While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent medical evidence to show that he currently has 
either a bowel disorder (constipation) or sexual dysfunction 
resulting from surgical treatment rendered by VA in February 
1995.



ORDER

The veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a bowel disorder and 
sexual dysfunction resulting from surgical treatment rendered 
in February 1995.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


